DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 6037189) in view of Vawter et al. (US 6229947; “Vawter”).

Goto further teaches that the aforesaid cladding layer 3 is grown on a mesa 5 [e.g., fig. 5(a); col. 7 lines 12-13; col. 8 lines 48-53] and that ridge 5 was formed at the center of the substrate 1 (e.g., col. 7 lines 10-12).  Moreover, Goto also teaches [e.g., col. 7 lines 30-35; see also: col. 8 lines 48-53; figs. 1, 5(a), col. 9 lines 29-39]:
A strip shaped ridge 5 along the [011] direction is formed on a surface 
of n-InP substrate 1 having a (100) surface by photolithography and etching.  
The width of the ridge 5 is 4 .mu.m in the LD region LD and 0.8 .mu.m at an 
emitting facet in the lens region L, and the width is varied in a tapered shape 
in the lens region L.

	Additionally, at least at Goto col. 9 lines 1-5 & lines 39-49, Goto states that the purpose of tapered/lens portion is to expand/widen the spot size to increase coupling efficiency to an optical fiber.
Goto does not expressly state “a first waveguide including a first core layer, the first waveguide propagating light”.
Vawter teaches a substantially analogous structure to that described by Goto above, i.e., a narrower rib/ridge strip waveguide (WG) [e.g., at fig. 9A, see the smaller mode being guided in the non-tapered section of the rib waveguide] which tapers [e.g., in fig. 9, see tapering section 90] in order to create an expanded mode 95 [e.g., fig. 9] that propagates in the larger waveguide comprising the ridge and wider substrate below the ridge (e.g., the expanded mode 95 is shown in fig. 9 confined and propagating in an expanded mode 95 section/WG as a result of the tapering of the rib WG). In summary, Vawter teaches a narrower mode 2nd WG in fig. 9A that, as a result st WG that confines expanded mode 95 [e.g., figs. 9, 9A].  So from Vawter, it is realized that a taper is used above a ridge and a wider substrate below the ridge to push/squeeze a narrower mode confined in a 2nd WG into an expanded mode that propagates in a 1st WG wherein the 1st WG comprises the ridge and the wider substrate below the ridge to propagate light in the expanded mode core of the 1st WG [e.g., Vawter figs. 9, 9A].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references because both references utilize a taper to convert a spot size from a narrower mode to an expanded mode in order to enable more efficient coupling to an optical fiber.  
Furthermore, Goto  and  Vawter are combined by taking the technology of Goto which teaches  a spot size converter comprising a 2nd WG including a 2nd core layer and a cladding(s) above a  rectangular-cross-sectioned (RCS) mesa portion (MP), the RCS MP is further above a widened substrate,  wherein the 2nd WG including a 2nd core layer and a cladding(s) are tapered [e.g., tapered/lens portion; Goto fig. 5(a)] to become narrower towards an end facet in order to produce a wider/expanded mode light for more efficient coupling to an optical fiber and applying to it the RCS MP  that is further above a widened substrate is the 1st WG that is able to allow the narrower mode light, squeezed out of the 2nd WG via a taper, to propagating in an expanded mode in the RCS MP and the RCS MP’s substrate wherein RCS MP and the RCS MP’s substrate are a 1st WG that couples the expanded mode to an optical fiber technology of Vawter to obtain the instant invention of a spot size converter comprising a 2nd WG including a 2nd core layer and a cladding(s) above a  rectangular-cross-sectioned (RCS) mesa portion (MP), the RCS MP is further above a widened substrate,  wherein the 2nd WG including a 2nd core layer and a st WG that has an end facet that allows coupling of the expanded mode traveling from the 1st WG to an optical fiber
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make such a combination for the purpose of defining the means for guiding the expanded mode obviously being the RCS MP and widened substrate which are the 1st WG in Goto fig. 5(a).
The Goto and Vawter combination (Goto-Vawter) defined by the reasoning above, teaches that the 2nd WG 82 is provided on the 1st WG [e.g., Goto fig. 5(a): 2nd WG 82 is above RCS MP and widened substrate {WS} which are the 1st WG in Goto fig. 5(a) per Goto-Vawter reasoning provided above] , the 2nd WG 82 propagating light [e.g., Goto col. 9 line 3: WG 82 propagating light], wherein the 1st WG {1st WG = RCS & WS in Goto fig. 5(a)}  and the 2nd WG 82 extend in a waveguide direction [e.g., Goto fig. 5(a)], a first region and a second region are provided continuously along the waveguide direction [e.g., Goto figs. 5(a)-5(b); on the right side of Goto fig. 5(a) is the 1st region having flat-topped cladding 4 is the “LD region LD” analogous to that label in Goto fig. 1; further, to the left of  flat-topped cladding 4 in Goto fig. 5(a) is the 2nd region: a tapered lens region L], in the first region, the second waveguide 82 has a tapered shape in a cross section which becomes narrower as going up away from the first waveguide [e.g., the right hand side {RHS} 1st region in fig. 5(a) clearly shows a narrowing going up away from 1st WG RCS MP WS; in fig. 5(a) the line extending from “3” touches a sloped side going up away from the wider mesa portion that vertically rises from the substrate 1 
Thus claim 1 is rejected.
	Regarding claim 2, Goto-Vawter teaches the spot size converter according to claim 1 (see above), wherein the second waveguide 82 includes a first cladding layer 3 provided between the first core layer RCS MP WS and the second core layer 82, and the second core layer 82 and the first cladding layer 3 are included in the tapered shape in the cross section [e.g., fig. 5(a)].
Thus claim 2 is rejected.
Regarding claim 5, Goto-Vawter teaches the spot size converter according to claim 1 (see above).
Goto-Vawter does not explicitly state wherein the first region has an input/output surface on a side opposite to the second region.
However, it was well-known for the first region to have an input/output surface on a side opposite to the second region, for example, in the case of providing signal/probe light an to input/output surface on a side opposite to the second region. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also have an input/output surface on a side opposite to the second region at least for the purpose of implementing a waveform shaping device to shape the signal light. 
Thus claim 5 is rejected.


Allowable Subject Matter
Claims 6-8 are allowed.
Claims 3, 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, either alone or in combination, does not disclose or render obvious wherein the second waveguide 82 includes a second cladding layer 4 provided on the second core layer 82, and the second cladding layer 4 in the first region is thinner than the second cladding layer in the second region, or the second cladding layer is not provided in the first region in combination with the rest of claim 3.
It is noted that claim 3 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious wherein the first waveguide has a tapered portion in which a width decreases from the first region to the second region, and the second waveguide has a tapered portion in which a width decreases from the second region to the first region in combination with the rest of claim 4.
It is noted that claim 4 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious etching the second waveguide to form a tapered shape in a cross section which becomes narrower as it moves up away from the first waveguide, wherein an angle between a side surface of the second waveguide and a bottom surface of the second waveguide is 60 degrees or less in combination with the rest of claim 6.
teaches away from method <2>, which involves using a stopper layer as indicated at Gotu col. 2 lines 49-65.
It is noted that claim 6 is allowable because the unique combination of each and every specific element stated in the claim.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishizaka (US 8126301) also teaches the manufacturing of tapers for spot size conversion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874